Exhibit 10-22









AMENDMENT NO. 2

to

ENERGY EAST CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

EFFECTIVE AS OF

AUGUST 1, 2001

 

 

 



          WHEREAS, Energy East Corporation (the "Corporation") established the
Energy East Corporation Supplemental Executive Retirement Plan (the "Plan"),
effective as of August 1, 2001; and



          WHEREAS, the Corporation desires to amend the Plan, as permitted by
Paragraph 7 of the Plan, to prohibit Key Persons (as such term is defined by the
Plan) from participating in any non-qualified plan, other than a plan providing
for non-qualified deferred compensation benefits, that increases retirement
benefits beyond those currently provided by a tax-qualified pension plan adopted
or sponsored by a member of the EEC Group (as such term is defined by the Plan).

          NOW, THEREFORE, the Plan is amended, effective as of May 1, 2004, as
follows:

1.  The Plan is hereby amended by adding a new Paragraph 12, such Paragraph 12
to read as follows:

12.         Exclusive Benefit. Effective at the time that an employee becomes a
Key Person hereunder, the Key Person shall

 i.     cease to be a participant in and
ii.     shall not be entitled to receive any benefits from

any other nonqualified plan that increases retirement benefits beyond those
currently provided by a tax-qualified pension plan (other than a nonqualified
deferred compensation plan), which is sponsored or maintained by a member of the
EEC Group.

* * * * *

 

          IN WITNESS WHEREOF OF THE ADOPTION OF THIS AMENDMENT NO. 2, Energy
East Corporation has set its hand and seal to this Amendment No. 2 as of the 8th
day of April 2004.

ENERGY EAST CORPORATION

 

 

by:  /s/Kenneth M. Jasinski                    
           Kenneth M. Jasinski
           Executive Vice President and
           Chief Financial Officer

Attest:  /s/Richard R. Benson                       
                Richard R. Benson
                Vice President - Human Resources

 

 

STATE OF NEW YORK


COUNTY OF


)
) SS.:
)

 

          On this 8 day of April, in the year 2004, before me, the undersigned,
personally appeared Kenneth M. Jasinski personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

  /s/Carol A. Leigh             


      Notary Public



 